DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/18/22 has been entered.  Claims 1, 11, 16 and 21 are amended.  Claims 5, 7, 14- 15 and 18- 20 are canceled.  Claims 1- 3, 6, 8- 12, 16- 17 and 21- 23 are being addressed by this Action.
Specification
The Amended Specification filed 7/26/22 is acknowledged and accepted.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon M. Reed on 7/27/22.
The application has been amended as follows: 
17. (Currently Amended) The system of claim 11, wherein the distal engagement section comprises a plurality of distal pores constricting flow of [[an]] the aspiration into the distal engagement section.


Reasons for Allowance
Claims 1- 3, 6, 8- 12, 16- 17 and 21- 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, an intermediate flow channel positioned proximal to and adjacent the second expandable clot engagement section.
Regarding claim 21, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a second inner channel membrane positioned along the length of the inner channel proximal to and adjacent the second expandable clot engagement section, the second 7 126154967Docket No.: 243382.000201Response to Final Office ActionApp. No. 16/701,323dated 10 February 2022inner channel membrane being separated from the first inner channel membrane along a length of the inner channel.
The closest cited prior art reference Brady et al. (US Pub. No. 2013/0345739 A1) it does not teach or suggest, alone or in combination, an intermediate flow channel or a second inner channel membrane positioned along the length of the inner channel proximal to and adjacent the second expandable clot engagement section.  Brady expressly teaches membrane 5 is connected to the shaft 9 at its proximal end and is connected to the outer member 8 of the elongate basket 2 at its distal end (See Fig. 1a) (P. [0507]) and there is no teaching or suggestion of a second or intermediate flow channel or flow channel membrane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/           Examiner, Art Unit 3771       

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771